Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 8, 2015

                                       No. 04-14-00811-CV

                         Randy COLEMAN and Jim Coleman Company,
                                     Appellants

                                                 v.

                                           Ralph DEAN,
                                             Appellee

                   From the 79th Judicial District Court, Jim Wells County, Texas
                                 Trial Court No. 11-04-49987-CV
                          Honorable Richard C. Terrell, Judge Presiding


                                          ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Jason Pulliam, Justice


           Appellant Randy Coleman’s Motion to Abate and Remand is hereby DENIED.




                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court